Citation Nr: 1119903	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  97-32 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 as a result of death due to treatment afforded by VA from October to December 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He died in December 1996; the appellant is his surviving spouse.

This case was most recently before the Board of Veterans' Appeals (Board) in March 2009, when it was remanded to the VARO in Denver, Colorado, through the VA's Appeals Management Center (AMC) located in Washington, DC.

The record reflects that the appellant was afforded a hearing before the Board, sitting at the RO, in November 2002, by a Veterans Law Judge that is no longer employed by the Board.  The appellant was advised previously of this fact and declined in December 2005 to appear at any further hearing.  The Board by its correspondence of February 2011 directed to the appellant at her most recent address of record again advised her of her right to request another Board hearing, but no response was received within the 30-day period allotted, and, thus, it is assumed by the Board that the appellant does not desire any additional hearing.  

This appeal is REMANDED to the RO via the AMC. VA will notify the appellant if further action is required on her part.

REMAND

In April 2008, the appellant notified VA in writing of her pending move, effective May 15, 2008, and she therein advised VA of her address at the new location in Las Animas, Colorado.  Despite the foregoing action by the appellant, VA, including the RO and Board, failed to direct mail to the appellant at her new address.  Among those mailings was the most recent supplemental statement of the case prepared by the AMC in August 2010 and mailed to the appellant at her former address.  That document was returned to VA as undeliverable by postal authorities as the appellant's forwarding order was apparently no longer in effect.  There is no indication that the supplemental statement of the case was subsequently mailed to the appellant at her current address of record.  

Through no fault of her own, the appellant has not been duly notified of the AMC's action taken on her appeal on remand, and given that her representative requests remand for corrective action, it is found that in order to ensure the appellant's receipt of due process of law, return of the case to the AMC to permit the appellant to received written notice of the most recent adjudicatory action is required pursuant to 38 C.F.R. § 3.103 (2010).  

Accordingly, this case is REMANDED for the following actions:

Issue to the appellant at her current address of record a copy of the supplemental statement of the case prepared originally by the AMC in August 2010 and mailed to the appellant at her former address.  The appellant and her representative should then be afforded a reasonable period in which to respond, prior to a return of the claims folder to the Board for final review of the appellate issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


